An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-848
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:    21 January 2014

IN THE MATTER OF:
J.C., J.J., AND D.M.
    Minor Children
                                              Wake County
                                              Nos. 12 JA 320-22


      Appeal by respondent from order entered 3 May 2013 by Judge

Monica Bousman in Wake County District Court.                        Heard in the

Court of Appeals 10 December 2013.


      Roger A. Askew for Wake County                    Department      of     Human
      Services, petitioner-appellee.

      Katherine Jones for guardian ad litem.

      Jeffrey L. Miller for respondent-appellant.


      McCULLOUGH, Judge.


      Respondent-mother appeals from an order adjudicating her

three children as neglected juveniles.              We affirm.

      In March 2012 Wake County Human Services (“WCHS”) received

a report that respondent’s two young children at that time, J.C.

(hereinafter “Jay”) and J.J. (hereinafter “Jon”) were neglected

and   abused     juveniles.         WCHS    investigated       the    report     and

determined on 28 April 2012 that respondent and her two sons
                                                  -2-
were in need of services.                     Respondent gave birth to a third

child, D.M. (hereinafter “Don”), on 16 June 2012.                                    Two days

later, WCHS received a report alleging Don was neglected because

he and respondent tested positive for marijuana at his birth.

On 21 November 2012, WCHS filed a juvenile petition alleging

that   the     three       boys       were    neglected       juveniles.            The   court

conducted a hearing on 14 March 2013 and adjudicated the boys as

neglected.

       The    court’s      findings          of    fact    indicate        that    during   the

investigation of the report received in March 2012, WCHS learned

that   respondent         was     pregnant        and     without    stable       housing   and

employment.         Because of her pregnancy, respondent was not taking

medication she had been prescribed for anxiety, depression and

bi-polar disorder.             She was leaving the children with her family

members while she was at times sleeping in a car during nights.

       From    22    May       2012    to    6     June    2012,     the    whereabouts      of

respondent were unknown.                    On 7 June 2012, a service plan was

developed     which       included       provisions         for     housing,       employment,

substance abuse assessment, mental health services, medication

management,         and    a    safety       resource       plan     for     the    children.

Respondent agreed to place the children with a “safety resource
                                           -3-
person” in South Carolina and not to remove the children from

this placement without first contacting WCHS.

       On 18 June 2012, WCHS received a report concerning the

birth of Don and his testing positive for marijuana.                             WCHS met

with    respondent      at   the    hospital       and    entered        into    a    safety

agreement with respondent in which she agreed to place Don with

a safety resource person.            Respondent selected a maternal cousin

to be the safety resource person.

       WCHS was unable to locate respondent from 19 to 25 June

2012,    when    WCHS   was    able       to    meet    with       respondent        and    her

maternal    cousin      at    the   agency.            WCHS    attempted    to        set    up

services    to    assist      respondent         but    respondent       could       not     be

located after this meeting until late July 2012.

       On 20 July 2012, WCHS learned that respondent had removed

Jay and Jon from their safety resource placement and placed them

with their maternal great aunt without seeking prior approval

from    WCHS.     Respondent        met    with    WCHS       on    25   July    2012       and

discussed her service plan.                    WCHS attempted to implement the

service plan but respondent failed to maintain contact with the

agency.    From 5 September 2012 through 3 October 2012, WCHS did

not know respondent’s whereabouts and neither safety resource
                                           -4-
placement could provide sufficient information to enable WCHS to

locate respondent.

      WCHS met with respondent on 3 October 2012 and discussed

respondent’s      lack   of    progress      in    complying        with    the     service

plan.     Respondent informed WCHS that she intended to move with

Don to Franklin County.              WCHS approved the move to Franklin

County.     Respondent and Don moved into the home on 10 October

2012 but moved out on 19 October 2012.                       WCHS first learned that

respondent    and    Don      had   moved    when       it    attempted        to   contact

respondent at this home on 24 October 2012.                        Respondent informed

WCHS on 31 October 2012 that she intended to move to Harnett

County.     Respondent refused to tell WCHS where she and Don were

located or provide information about the child.

      The court also found that during the time WCHS was involved

in the case, respondent had not complied with services, and had

not   maintained     contact        with    WCHS       or    provided      money,     food,

clothing,    or     other     necessities         to    care       for   her    children.

Respondent    had    not      attended      any    of       the    children’s       medical

appointments.       Jay and Jon both needed physical examinations and

vaccinations.       Jay had severe tooth decay.                   Don had not received

any medical care since his release from the hospital after his

birth.
                                           -5-
      After not having contact from respondent since 7 November

2012,   WCHS   filed      a     juvenile       petition     on    21      November   2012

alleging the children were neglected and dependent juveniles.

At    the   time   of     the     adjudication           hearing,      respondent     was

incarcerated.         According     to     a     court    report       incorporated   by

reference into the court’s order, respondent was arrested on 11

February 2013 and charged with murder.                     She was denied bail at

her first court appearance on 12 February 2013.

      Respondent      informed      the        court     during     the     adjudication

hearing that from July to November 2012, she gave money to the

maternal great aunt for the care of the children although she

was not able to do it every month.                     She also stated she moved

out of the Franklin County home because it was infested with

roaches and bugs.        She conceded that she did not notify WCHS of

her   move.     She     also    acknowledged       that     she     moved    to   Harnett

County in order to avoid WCHS and that she failed to inform WCHS

of her whereabouts because she was afraid WCHS would come and

take her baby from her.             She also confessed that she avoided

taking telephone calls from the social worker.                         She stated that

she did not visit her older children because she was told by the

social worker that she could not visit them.                       She also told the
                                   -6-
court that she does not desire visitations with the children

while she is incarcerated.

       Based upon these findings, the court concluded that the

three children are neglected juveniles as defined by N.C. Gen.

Stat. § 7B-101(15) in that the children do not receive proper

care    and   supervision   from   their   parents   and   live   in   an

environment injurious to their welfare.        The court ordered that

the children remain in the legal custody of WCHS.            Respondent

filed notice of appeal on 15 May 2013.

       “The allegations in a petition alleging that a juvenile is

abused, neglected, or dependent shall be proved by clear and

convincing evidence.”       N.C. Gen. Stat. § 7B-805 (2011).           In

reviewing an order adjudicating a child as neglected, this Court

determines (1) whether the findings of fact are supported by

clear and convincing evidence, and (2) whether the conclusions

of law are supported by the findings of fact.          In re Gleisner,

141 N.C. App. 475, 480, 539 S.E.2d 362, 365 (2000).          Our review

of a conclusion of law is de novo.         In re D.H., 177 N.C. App.

700, 703, 629 S.E.2d 920, 922 (2006).        Under a de novo standard

of review, we can consider a conclusion of law anew and freely

substitute our judgment for that of the trial court.              In re

A.K.D., ___ N.C. App. ___, ___, 745 S.E.2d 7, 8 (2013).                The
                                            -7-
determination        of    whether      a   child     is       neglected       requires      the

application         of   legal     principles        to    a    set    of   facts      and    is

therefore a conclusion of law.                  In re Helms, 127 N.C. App. 505,

510, 491 S.E.2d 672, 675-76 (1997).

       Respondent         contends      certain      findings         of    fact     are     not

actually findings of fact but recitations of evidence, and thus

do not constitute proper findings of fact which can support the

court’s conclusions of law and adjudication.                                An order must

contain findings as to “the ultimate facts established by the

evidence, admissions and stipulations which are determinative of

the questions involved in the action and essential to support

the conclusions of law reached.”                   In re Anderson, 151 N.C. App.

94,    97,     564       S.E.2d    599,     602      (2002)       (citation          omitted).

“Ultimate      facts      are     the   final      resulting          effect    reached      by

processes      of    logical       reasoning      from     the    evidentiary         facts.”

Appalachian Poster Advertising Co. v. Harrington, 89 N.C. App.

476,    479,     366      S.E.2d     705,    707      (1988)      (citation          omitted).

Findings of fact “should resolve the material disputed issues,

or if the trial court does not find that there was sufficient

credible       evidence      to    resolve      an    issue,          should    so    state.”

Carpenter v. Carpenter, ___ N.C. App. ___, ___, 737 S.E.2d 783,

790 (2013) (citation omitted).
                                      -8-
      We   have   examined   the    findings   of   fact    which   respondent

claims are recitations of evidence.            It is true that the court

used language such as respondent “told the Court” or “stated”

certain    statements   within     these    findings   of   fact.     However,

these findings challenged by respondent only comprise seven of

the court’s forty findings of fact.              Moreover, the statements

contained within these seven findings of fact do not materially

conflict with the court’s other findings of fact or concern a

material disputed issue.           As an example, in challenged finding

number 11, the court found that respondent “told the Court” that

from July to November 2012, she remained in contact with her

maternal aunt and provided the maternal aunt with money to care

for the children but not every month.               Also within finding of

fact number 11, the court wrote that respondent “stated” she did

not visit her two older children because the social worker told

her she could not visit them.           These findings or statements do

not conflict with the court’s findings that respondent did not

provide money to WCHS for the support of her child and that

respondent did not visit with the two older children.                 Many of

the     “recitations”        of     respondent’s       testimony       concern

acknowledgements by respondent as to the truth of claims made by

WCHS.
                                            -9-
      Respondent next argues certain findings of fact are not

supported by evidence.               She argues there is no evidence that she

has   a    history    of     substance     abuse,       that    a    child   family   team

meeting     was    held    on    3    October     2012,   that       the   children   were

placed by WCHS in the various homes, that her children’s medical

needs were not being met, and that she was non-compliant with

services offered by WCHS because these services were not offered

or provided.

      The trial judge’s findings of fact are binding “where there

is some evidence to support those findings, even though the

evidence     might     sustain        findings     to     the       contrary.”      In   re

Montgomery, 311 N.C. 101, 110-11, 316 S.E.2d 246, 252-53 (1984)

(citations omitted).             Findings of fact are also binding if the

appellant     does     not      challenge       them    on     appeal.       Koufman     v.

Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).                            Erroneous

findings of fact will not result in reversible error if they are

unnecessary to the court’s ultimate adjudication.                            In re T.M.,

180 N.C. App. 539, 547, 638 S.E.2d 236, 240 (2006).

      We    find     ample      evidence    to     support      the     findings.        The

maternal great aunt with whom the two older boys were placed

testified that from July 2012 through November 2012, respondent

visited her sons only on three occasions.                           When the boys came
                                       -10-
into her care, they had not had physical examinations or their

vaccinations.       She voluntarily took the boys into her home when

she learned that respondent mother was at risk of losing them.

She took the boys for medical and dental care after they came

into her care.        WCHS provided paperwork she needed to obtain

medical treatment for the boys.                Respondent did not accompany

her to any medical or dental visits.

    The   court      report    which     was    received    into    evidence    and

incorporated by reference into the court’s order indicates that

the youngest child was born testing positive for marijuana and

that respondent tested positive for the presence of “cannabises”

on 10 January 2013.         The putative father of the youngest child

testified that respondent told him about a case plan she had

with WCHS which included “parenting classes, hum, cleaning her

system   far   as    marijuana    and    stuff    like     that.”      Respondent

testified and did not say anything to dispute the report that

she and the baby tested positive for marijuana at his birth.

The court report shows that the maternal great aunt took the

youngest child for vaccinations and treatment for wheezing after

he was removed from respondent’s care.

    Respondent       also     contends    the    findings    of     fact   do   not

support the conclusion of law that the children are neglected
                                                -11-
juveniles.          A    juvenile      is    neglected            if    he       is    not    receiving

proper     care,        supervision,         or      discipline             from        a    parent     or

guardian, is not being provided necessary medical or remedial

care,    or    is       residing       in    an      environment                injurious       to     the

juvenile’s         welfare.         N.C.      Gen.          Stat.      §     7B-101(15)          (2011).

“Where the evidence shows that a parent has failed or is unable

to   adequately         provide     for      his     child’s           physical         and     economic

needs, whether it be by reason of mental infirmity or by reason

of willful conduct on the part of the parent, and it appears

that    the   parent       will     not      or    is       not     able        to     correct       those

inadequate conditions within a reasonable time, the court may

appropriately conclude that                   the child is neglected.”                               In re

Montgomery, 311 N.C. at 109, 316 S.E.2d at 252.

       Respondent         argues       the    court          erred         by    failing        to    make

findings showing there is a substantial risk of harm to the

children      in    the    home     or      establishing            any         nexus       between    her

alleged lack of care and supervision of the children and any

actual     physical,           mental,       or      emotional              impairment          of     the

children.      See In re Safriet, 112 N.C. App. 747, 752, 436 S.E.2d

898,     901-02         (1993)    (stating           “this        Court          has        consistently

required      that       there    be     some      physical,           mental,          or    emotional

impairment         of    the     juvenile       or      a    substantial               risk     of    such
                                           -12-
impairment as a consequence of” a parent’s neglect).                       We do not

agree.       We have held that a court’s failure to make an express

finding of fact that the child has sustained, or is at risk of

sustaining, some physical, mental, or emotional harm as a result

of the neglect does not warrant remand if all of the evidence

supports this finding.            Id. at 753, 436 S.E.2d at 902.             We have

also stated that when a child has been placed with a relative

prior    to    adjudication,       the     care   previously      provided   by   the

parent is a consideration in determining whether the child is

neglected or likely to be neglected if the child is returned to

the parent’s care.          In re K.J.D., 203 N.C. App. 653, 657-61, 692

S.E.2d 437, 441-44 (2010).               Factors we have considered relevant

to    this    determination       include:        the     parent’s    inability    to

provide       for    the   child’s    physical      and    economic    needs;     the

parent’s      failure      to   comply     with   case    plans   directed    toward

correcting the conditions which led to the kinship placement;

the     parent’s       inability      to     maintain      stable     housing     and

employment; the parent’s failure to show concern, parental love,

and affection by not visiting, calling, or mailing letters or

cards    to    the    child;    and   the    parent’s      failure    to   make   her

whereabouts known, to stay in constant contact with the county

department of social services, and to avail herself of services
                                     -13-
offered by the county department of social services.                    See id.,

In re K.D., 178 N.C. App. 322, 329, 631 S.E.2d 150, 155 (2006);

In re J.L.K., 165 N.C. App. 311, 318-19, 598 S.E.2d 387, 392

(2004); In re Helms, 127 N.C. App. at 511, 491 S.E.2d at 676; In

re Evans, 81 N.C. App. 449, 452, 344 S.E.2d 325, 327 (1986).

    We    conclude     the    findings   of     fact   support    the    court’s

conclusion     that   the    juveniles   were   neglected.       The    findings

reflect that respondent has not provided for their health and

economic needs, has not maintained stable housing or employment,

has not been cooperative with WCHS, has not complied with case

plans,   has   not    made   her   whereabouts    known   to     WCHS   and   the

maternal great aunt for weeks at a time, and has not regularly

visited and shown love and affection to the two older children.

The children thus have not received proper care and supervision

from their parent.

    We affirm the order.

    Affirmed.

    Judges MCGEE and DILLON concur.

    Report per Rule 30(e).